Citation Nr: 1639557	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  04-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an effective date prior to July 23, 2011 for entitlement to special monthly compensation (SMC) at the R-1 level based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1984; he also served in the Army National Guard and had a period of active duty for training (ADT) from January 1963 to July 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  A March 2003 rating decision denied entitlement to an increased rating for the Veteran's service connection type 2 diabetes mellitus.  The issue involving the effective date for the assignment of special monthly compensation based on aid and attendance is on appeal from an April 2014 rating decision; this appeal has been merged with the pending appeal.

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

This appeal has been pending for over a decade.  The appeal was most recently before the Board in March 2014 when a decision was issued on multiple issues and several other issues were remanded for additional development which has been completed.  The only two issues remaining on appeal are noted above and addressed in this decision.  

The issues of entitlement to an increased rating for flat feet and entitlement to mortgage insurance have been denied by the RO and the Veteran has a filed notice of disagreement (NOD) with respect each denial.  However, review of the electronic docket information reveals that the RO is still conducting development on these issues.  Accordingly, they are not before the Board at this time.  

FINDINGS OF FACT

1.  Prior to July 18, 2012, the Veteran's service-connected type 2 diabetes mellitus was manifested by the need for treatment requiring insulin, a restricted diet, and an oral hypoglycemic agent.  The need for regulation of activities was not manifest at this time.  

2.  Effective July 18, 2012 the Veteran's service-connected type 2 diabetes mellitus was manifested by the need for treatment requiring insulin, a restricted diet, an oral hypoglycemic agent, and regulation of activities; episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month were not manifest at this time.  

3.  Effective May 1, 2015, the Veteran's service-connected type 2 diabetes mellitus was manifested by the need for treatment requiring insulin, a restricted diet, an oral hypoglycemic agent, regulation of activities, and episodes of ketoacidosis or hypoglycemic reactions requiring visits to a diabetic care provider twice a month.  

4.  At no point during the appeal period has the Veteran's service-connected type 2 diabetes mellitus been manifest by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  

5.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran was show to be in need of the regular aid and attendance of another person due to his service-connected disabilities, independent of the loss of use of his lower extremities, effective May 29, 2008.


CONCLUSIONS OF LAW

1.  Prior to July 18, 2012, the criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).
2.  From July 18 2012 to May 1, 2015, the criteria for the assignment of a 40 percent disability rating, for diabetes mellitus have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  Effective May 1, 2015, the criteria for the assignment of a 60 percent disability rating for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for special monthly compensation at the R-1 rate based on a need of aid and attendance of another person and loss of use of the lower extremities were met effective May 29, 2008.  38 U.S.C.A. §§ 1114, 5107(b) (West 2015); 38 C.F.R. §§ 3.351, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran was afforded appropriate VA examinations, and probative evidence as the level of disability manifested by the service-connected diabetes mellitus and the Veteran's need for aid and attendance has been obtained.  Finally, the Board is satisfied that there has been substantial compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

II.  Increased Rating for Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1  (2016).

Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum disability rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  Id.  Moreover, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  Noncompensable complications are considered part of the diabetic process.  Id. at Note (1).

The Veteran is service-connected for type 2 diabetes mellitus at a 20 percent disability rating effective from the date of service connection in July 1999.  The March 2003 rating decision on appeal denied an increased rating for diabetes mellitus.  

In his March 2003 NOD the Veteran asserted that he warranted an increased rating for is diabetes mellitus because he required the use of insulin, oral medication and diet to control his diabetes mellitus.  In conjunction with his NOD he submitted a March 2003 note from a VA care provider that confirmed the diagnosis of diabetes mellitus and indicated that the Veteran's treatment included insulin, oral medication, and a special diabetic diet and that as a result his diabetes mellitus was under moderate control.  This note confirms what was documented in the Veteran's VA treatment records up to that point.  Interestingly, rather than show any regulation of activities the VA treatment records show that he was encouraged to increase the amount of exercise he got such as was noted in a July 2002 treatment record.  A February 2003 VA medical telephone contact note indicates that eh Veteran was encouraged to increase his exercise to help control his diabetes.  

In a July 2003 letter the Veteran asserted that his merely being unemployed was enough to establish regulation of activities to warrant the assignment of a 40 percent disability rating.  VA treatment records dated in 2004 reveal that the Veteran's diabetes mellitus was not very well controlled at that time; treatment continued with special diet, insulin and oral medication.  However the treatment records do not show that regulation of activities was required; a July 2003 treatment notes indicates that exercise by walking was recommended.    

A December 2004 note from a podiatrist states that the Veteran "is being followed for diabetic foot care.  He is a diabetic patient with peripheral neuropathy and healed plantar great toe ulceration.  The ulceration was a result of degenerative joint disease in his great toe joint and diabetic peripheral neuropathy.  At present he is considered a high risk patient for developing ulcerations on his feet.  It is my recommendations that he should remain in restricted activities to prevent future ulcerations."  This letter does not indicate regulation of activities is necessary with respect to fluctuations of blood sugar levels as contemplated under Diagnostic Code 7913.  

VA treatment records dated in 2004 and 2005 reveal that the Veteran's diabetes mellitus continued to be treated with insulin, oral medication and special diabetic diet.  His diabetes mellitus was not well controlled due to his poor diet and medication compliance.  Again, regulation of activities related to his diabetes mellitus was not indicated in these records.  

VA diabetic care treatment records dated in April and May 2005 reveal that the Veteran had poor compliance with his entire diabetic care regimen including his dietary requirements, medication scheduling, and self-monitoring of his blood sugar levels.  His diabetes was not under control and he was specifically noted to get no formal exercise.  

In November 2005 a VA examination of the Veteran was conducted.  Treatment with insulin and oral medication was noted.  The examiner also noted that the Veteran's diabetes was not optimally controlled "due to dietary indiscretions."  Regulation of activities was not indicated as being necessary by the examiner.  

In February 2008 another VA Compensation and Pension examination was conducted.  Again the examiner noted that the Veteran had diabetes mellitus and that he was treated with insulin, oral medication and restricted diet.  However restriction of strenuous activities due to the diabetes was specifically not indicated.  The Veteran was noted to have some episodes hypoglycemic reactions or ketoacidosis, but that they did not require hospitalization and required visits to his diabetic care provider on a monthly or less basis.  

A private physician conducted an examination of the Veteran on July 18, 2012 using the VA disability benefits questionnaire (DBQ) form for diabetes mellitus.  The physician indicated that the Veteran required insulin more than once a day and that he required regulation of activities to prevent low blood glucose levels in the management of his diabetes.  The examiner indicated that the Veteran required visiting his diabetic care provider less than twice a month and had no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the past 12 months.  

On May 1, 2015 the most recent VA diabetes Compensation and Pension examination of the Veteran was conducted.  The Veteran's diabetes was noted to be treated by:  by restricted diet, prescribed oral hypoglycemic agents, insulin requiring more than 1 injection per day, and the episodic need for glucagon injection for episodes of severe hypoglycemia.  The examiner indicated that regulation of activities as part of medical management of diabetes mellitus was not required.  However, he was noted to visit his diabetic care provider 2 times per month for episodes of ketoacidosis or hypoglycemic reactions.  No hospitalization was indicated in the past 12 months.  

The Board acknowledges that the Veteran's claim file contains a large volume of VA treatment records showing treatment for all of his disabilities including his service-connected diabetes mellitus.  The Board also notes that these records, including the examination reports referenced above, also show the presence of a variety of medical complications caused by his diabetes mellitus; however, these disabilities are receiving separate disability ratings and cannot be considered with respect to rating his service-connected type 2 diabetes mellitus under Diagnostic Code 7913.  See, 38 C.F.R. § 4.14.  
After review of the evidence of record, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the Veteran's service connection diabetes mellitus for the period of time prior to July 18, 2012.  Simply put, the evidence does not show that the Veteran required regulation of activities which is necessary to meet the criteria for a disability rating in excess of 20 percent for that period of time.  Beginning on July 18, 2102, the evidence contained in the diabetes mellitus DBQ shows that regulation of activities was required, meeting the criteria to warrant the assignment of a 40 percent disability rating.  However, no criteria to warrant the assignment or a rating in excess of 40 percent was indicated on the examination report.  Finally, the VA examination conducted on May 1, 2015 reveals that the Veteran visits his diabetic care provider 2 times per month for episodes of ketoacidosis or hypoglycemic reactions, in addition to his other medical treatment, showing that he meet the criteria for the assignment of a 60 percent rating effective from that date.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  The preponderance of the evidence is against the assignment of disability ratings in excess of those noted above for the periods of time noted.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture related to the rating of his service-connected type 2 diabetes mellitus is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected diabetes mellitus is evaluated pursuant to 38 C.F.R. §§ 4.119 , Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The rating criteria specifically address the disability caused by his service-connected diabetes mellitus.  Consequently, the Board concludes that the assigned schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.119, Diagnostic Code 7913. 

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence does not show findings that meet the criteria for ratings in excess of those assigned herein for the Veteran's service connected type 2 diabetes mellitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Earlier Effective Date for SMC

The Veteran has an extremely complex disability picture with a large number of service-connected disabilities.  To simplify the second issue on appeal, as of the most recent rating decision dated in June 2015 the Veteran has among his service-connected disabilities loss of uses of the bilateral lower extremities rated at a 100 percent disability rating effective from May 29, 2008.  He is also entitled to SMC at the R-1 level effective July 23, 2011.  See, 38 U.S.C.A. § 114(r)(1); 38 C.F.R. § 3.350(h)

The Veteran's attorney argues that the effective date for SMC at the R-1 level should be May 29, 2008, the effective date of assignment of the 100 percent rating for loss of use of the lower extremities.  

Generally, the effective date of an evaluation and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(1). 

Special monthly compensation (SMC) at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 C.F.R. § 1114 (i); 38 C.F.R. § 3.350 (b), 3.352 (a).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his/her daily environment.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a).

The special aid and attendance benefit under 38 U.S.C.A. § (r) is payable to a veteran receiving the maximum rate under 38 U.S.C. 1114 (o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  Determination of this need is subject to the criteria as to the need for aid and attendance under 38 C.F.R. § 3.352.  See, 38 C.F.R. § 3.350(h).  
In simple terms the Veteran has loss of use of his lower extremities as evidenced by the assigned 100 percent rating under Diagnostic Code 5110 effective May 29, 2008.  He is in receipt of SMC at the L-1 rate based upon this loss of use effective May 29, 2008.  He is in receipt of SMC at the R-1 rate for both loss of use of the lower extremities and the need for aid and attendance effective July 23, 2011.  The position of the appellant is that SMC at the R-1 rate is warranted effective May 29, 2008.  However, in order to warrant the assignment of SMC at the R-1 rate for the period of time prior to July 23, 2011, the evidence must show that the Veteran had both loss of use of the lower extremities and the need for aid and attendance independent of that loss of use.  

The Board understands the reluctance of the RO to find that aid and attendance was warranted prior to July 2011.  A February 2006 VA aid and attendance examination report indicates that the Veteran "appears not to require the assistance of another person in attending to the ordinary activities of daily living.  He is not restricted to his home nor to the immediate vicinity.  He does drive a motor vehicle."  He drove to the examination from his home alone.  The examiner did note that the Veteran "may have some limited capacity to protect himself from the hazards of the daily environment although he appears to manage walking quite well with his cane.  He notes that he can walk short distances.  He avoids Long distances.  Indeed he does appear quite deconditioned."  

A May 2007 VA aid and attendance examination was conducted.  Some restrictions with lifting, pulling, and pushing using the left upper extremity were noted.  He was noted to be able to walk approximately one mile and did not use any aids such as a cane or crutches.  The examiner indicated the Veteran did not require any daily skilled services of another.  

In February 2008 another VA aid and attendance examination of the Veteran was conducted.  The Veteran drove himself to the examination.  He reported that he gets up and dresses himself most of the time, and only if in a lot of pain does someone have to help him.  He had a home aid come in  to cook, clean, and do laundry 3 times a week.  The aid prepared meals, but he put them in microwave to heat them up.  He stated that he tried to get out if possible; he does drive a car but he tries not to drive very far.  Weekly bouts of dizziness and imbalance were noted to impair his ability to ambulate, and he used a cane.  Some assistance for self-feeding, dressing and undressing, bathing, grooming, and toileting was indicated.   

An April 2008 VA occupational therapy note indicated that while the Veteran ambulated independently with a cane he was having some safety issues including using the bathroom along balance issues and fear of falling.  A May 2008 VA pharmacy note indicates that the Veteran had diabetes mellitus with multiple falls at that time.  A May 2008 VA occupational therapy note indicates that the Veteran had complaints of impaired balance and has had multiple falls, the most recent being 3 weeks earlier.  

A July 2010 VA neurology examination indicated the presence of neuropathy of the extremities and that the Veteran had safety issues due to lack of sensation in hands and feet resulting in fine motor tasks being difficult.  

In September 2011, a medical statement from a private physician established that the Veteran required aid and attendance independent of the loss of use of his lower extremities.  

Again, the position of the appellant is that SMC at the R-1 rate is warranted effective May 29, 2008.  In order to warrant the assignment of SMC at the R-1 rate for the period of time prior to July 23, 2011, the evidence must show that the Veteran had both loss of use of the lower extremities and the need for aid and attendance independent of that loss of use.  

In this case, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran required the regular aid and attendance of the another person due to his service-connected disabilities for the period of time from May 29, 2008 to July 23, 2011.  During this time the evidence shows that Veteran did drive.  However, there is evidence of multiple falls related to balance issues which were separate from his lower extremity symptoms.  He did have a home aid come in multiple times a week to help with cooking and cleaning.  Fall and safety issues were noted as early as 2008; safety issues due to lack of sensation in hands and feet resulting in fine motor tasks being difficult were noted in a 2010 neurology treatment note.  The Veteran's dizziness and imbalance issues appear to be independent of his loss of use of the lower extremities.  To the extent that there is any doubt, the Board will resolve the benefit of the doubt in favor of the Veteran and finds that the Veteran was in need of the regular aid and attendance of another person due to his service-connected disabilities, independent of his loss of use of the lower extremities, effective May 29, 2008.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  As such, an effective date of May 29, 2008 is granted for SMC at the R-1 rated based on regular need for aid and attendance of another person and loss of use of the lower extremities.  


ORDER

A disability rating in excess of 20 percent for type 2 diabetes mellitus for the period of time prior to July 18, 2012 is denied.  

A disability rating of 40 percent for type 2 diabetes mellitus is granted effective July 18 2012, subject to the law and regulations governing the payment of monetary awards.  

A disability rating of 60 percent for type 2 diabetes mellitus is granted effective May 1, 2015, subject to the law and regulations governing the payment of monetary awards.  

An effective date of May 29, 2008 is granted for the assignment of SMC at the R-1 rate, subject to the law and regulations governing the payment of monetary awards.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


